Citation Nr: 9902864	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-02 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to restoration of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran was killed in action in December 1968.  At the 
time of his death he was married to the appellant.

This case was previously before the Board and remanded for 
additional development in May 1997.

The appellant provided testimony before a traveling member of 
the Board, sitting at Los Angeles, California, in March 1997.


REMAND

The May 1997 remand set out the background concerning this 
matter and will not be repeated in detail.  The Board found 
that additional evidence and development was required to 
resolve the appellate issue and set forth actions for the RO 
to accomplish.  

The record shows that the RO took appropriate action with 
respect to several matters set forth in the remand.  The 
remand, however, also included a request for the RO to obtain 
a legal opinion as to the validity of the August 1992 
ceremonial marriage between the appellant and E. R., 
according to Arizona law, if it was found the marriage 
license was not registered.  The RO secured information to 
the effect the marriage license in question was not found in 
the Mohave County Superior Court, but did not secure a legal 
opinion as requested.  There is nothing in the record to show 
that such an opinion cannot be secured or that the RO is 
otherwise precluded in some manner from complying with the 
Board request.  

As the United States Court of Veterans Appeals (Court) has 
noted in Stegall v. West, 11 268 (1998):

. . . remand by this Court or by the Board confers 
on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand 
orders.  We hold further that a remand by this 
court or the Board imposes upon the Secretary of 
[VA] a con concomitant duty to ensure compliance 
with the terms of the remand . . . . Finally, we 
hold also that where, as here, the remand orders of 
the Board or this court are not complied with, the 
Board itself errs in failing to ensure compliance . 
. . . The Court takes this opportunity to remind 
the Secretary that he holdings of this decision are 
precedent to be followed in all cases presently in 
remand status.

In addition to the above, the RO was asked, with the help of 
the appellant, to contact the appellants sister and parents, 
to determine their impression of the relationship of the 
appellant and E.R.  The RO requested the appellant in June 
1987 to provide the addresses of her sister and parents.  
There is nothing in the evidence of record, however, to show 
that she responded to that request.  No good reason has been 
provided to explain her failure to cooperate.  Where the 
claimant fails to cooperate in the development of the record 
where his cooperation is required, the Board finds that VA 
has no further obligation under the duty to assist to plead 
again with the claimant to do that which she failed to due 
when first asked.  See Evans v. West, No. 96-1574 (U.S. Vet. 
App. Nov. 16, 1998).  As the Court has pointed out, the duty 
to assist is not a one-way street.  The appellant cannot 
passively wait when she may or should have information that 
is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 406 (1991).

In light of the above, the Board must find that the record 
remains inadequate to resolve the issues on appeal.  
38 C.F.R. § 4.2 (1995).  In order to fulfill its statutory 
duty to assist the appellant and adequately develop her 
claim, and to comply with the controlling precedent decisions 
of the Court, the Board believes that further development, as 
specified below, is required.  See 38 U.S.C.A. § 5107(a).  
Accordingly, the case is remanded to the RO for the following 
actions.

1.  The appellant is advised that this 
remand will provide her with an 
additional opportunity to submit any 
additional evidence or argument that she 
believes will support her claim.  This 
would include the opportunity to comply 
with the prior request by the RO for 
information regarding appellants sister 
and parents, to determine their 
impression of the relationship of the 
appellant and E.R, as directed by the 
Board.  The Board notes that that 
appellant should be aware that the 
failure to comply with this request 
raises an inference that the requested 
information would not support her claim.

2.  The appellant should submit a 
certified statement as to whether she 
knew, at the time of the marriage in 
August 1992, that E. R. was already 
married.  

3.  The RO, as requested in the May 1997 
remand, should obtain a legal opinion, 
according to Arizona law, as to whether 
the August 1992 ceremonial marriage 
between the appellant and E. R. was valid 
under the circumstances of this case, 
where there is no evidence that the 
marriage license was registered.  

If the benefit sought on appeal is not granted to the 
appellants satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
